348 S.W.3d 119 (2011)
Rick FAVALORO, Appellant,
v.
Diane LAMBOLEY, Pete Kazlauskas, Kimberly White, Jackson Sieber, Daniel Moore, Tom Galganski, The Webster Groves/Shrewsbury Area Chamber of Commerce, Richard Sant and the Board of Directors of the Rotary Club of Webster Groves, Respondents.
No. ED 95629.
Missouri Court of Appeals, Eastern District, Division Four.
September 13, 2011.
Brocca Smith, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before PATRICIA L. COHEN, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Rick Favaloro (Plaintiff) appeals the judgment of the Circuit Court of St. Louis County dismissing without prejudice his first amended petition.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).